DETAILED ACTION
This office action is responsive to application 16/882,535 filed on May 24, 2020.  Claims 1-25 are pending in the application and have been examined by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, 19-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2018/0329179).

	Consider claim 1, Chang et al. teaches:
	An optical image capturing system, from an object side to an image side (“optical image capturing system, from an object side to an image side”, paragraph 0044), comprising: a first lens (“a first lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a second lens (“a second lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a third lens (“a third lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a fourth lens (“a fourth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a fifth lens (“a fifth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a sixth lens (“a sixth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a seventh lens (“a seventh lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); and 
	an image plane (“a first image plane and a second image plane”, paragraph 0044); 
	wherein the optical image capturing system comprises seven lenses with refractive power (“All of the eight lenses have refractive power”, paragraph 0044), at least one of the seven lenses is made of glass materials (“In the optical image capturing system provided by the present invention, the lens may be made of glass”, paragraph 0102), the optical image capturing system has a maximum image height HOI on the image plane perpendicular to an optical axis (“The optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the image plane.” paragraph 0044), at least one of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens has positive refractive power (“At least one of the eight lenses has positive refractive power.” paragraph 0044), a focal length of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens is denoted as f1, f2, f3, f4, f5, f6 and f7 respectively (“The focal lengths of the eight lenses are denoted as f1, f2, f3, f4, f5, f6, f7 and f8 respectively.” paragraph 0044), a focal length of the optical image capturing system is denoted as f (“The focal length of the optical image capturing system is denoted as f.” paragraph 0044), an entrance pupil diameter of the optical image capturing system is denoted as HEP (“The entrance pupil diameter of the optical image capturing system is denoted as HEP.”, paragraph 0044), a distance on the optical axis from an object-side surface of the first lens to the image plane is denoted as HOS (“The distance on the optical axis from an object-side surface of the first lens to the first image plane is denoted as HOS.” paragraph 0044), a distance on the optical axis from the object-side surface of the first lens to an image side surface of the seventh lens is denoted as InTL (The optical image capturing system necessarily has a distance from an object-side surface of the first lens to an image side surface of the seventh lens.), half of a maximum angle of view of the optical image capturing system is denoted as HAF (“The half of a maximum angle of view of the optical image capturing system is denoted as HAF.” paragraph 0044), an outline curve starting from an intersection point of the optical axis and any surface of any one of the seven lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE (“The outline curve starting from an intersection point of the optical axis and any surface of any one of the eight lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of ½ entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE.” paragraph 0044), and conditions as follows are satisfied: 1.0≤f/HEP≤10, 0 deg<HAF≤100 deg, and 0.9≤2(ARE/HEP)≤2.0 (“Conditions as follows are satisfied: 1.0≤f/HEP≤10.0, 0 deg<HAF≤150 deg, |FS|≤100 μm, and 0.9≤2(ARE/HEP)≤2.0.” paragraph 0044).

	Consider claim 2, and as applied to claim 1 above, Chang et al. further teaches that a condition as follows is satisfied: 0.5≤HOS/HOI≤1.9 (“1≤HOS/HOI≤10” paragraph 0082).

	Consider claim 3, and as applied to claim 1 above, Chang et al. further teaches that among at least two of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens, at least one inflection point is present on at least one surface of each of the at least two lenses (For instance, at least one inflection point is present on an object-side surface of each of the first lens and the second lens, paragraphs 0111 and 0116.).

	Consider claim 4, and as applied to claim 1 above, Chang et al. further teaches an aperture (“the aperture”, paragraph 0084), wherein a distance from the aperture to the image plane on the optical axis is defined as InS (“The distance from the foregoing aperture to the image plane is InS.” paragraph 0084), and a condition as follows is satisfied: 0.2≤InS/HOS≤1.1 (“0.2≤InS/HOS≤1.5”, paragraph 0084).

	Consider claim 5, and as applied to claim 1 above, Chang et al. further teaches a TV distortion for image formation in the optical image capturing system is TDT (“TV distortion and optical distortion for image formation in the optical image capturing system are TDT and ODT, respectively.” paragraph 0158), the optical image capturing system has a maximum image height HOI on the image plane perpendicular to the optical axis (“The optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the image plane.” paragraph 0044), a transverse aberration of a longest operation wavelength of a positive direction tangential fan of the optical image capturing system passing through an edge of the entrance pupil and incident at a position of 0.7 HOI on the image plane is denoted as PLTA, a transverse aberration of a shortest operation wavelength of the positive direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as PSTA, a transverse aberration of the longest operation wavelength of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NLTA, a transverse aberration of the shortest operation wavelength of the negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NSTA, a transverse aberration of the longest operation wavelength of a sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SLTA, a transverse aberration of the shortest operation wavelength of the sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SSTA (“A transverse aberration of the longest operation wavelength of visible light of a positive direction tangential fan of the optical image capturing system passing through an edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as PLTA. A transverse aberration of the shortest operation wavelength of visible light of the positive direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as PSTA. A transverse aberration of the longest operation wavelength of visible light of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NLTA. A transverse aberration of the shortest operation wavelength of visible light of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NSTA. A transverse aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SLTA. A transverse aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SSTA.” paragraph 0041), and conditions as follows are satisfied: PLTA≤100µm, PSTA≤100µm, NLTA≤100µm, NSTA≤100µm, SLTA≤100µm, SSTA≤100µm (“In the first embodiment of the optical image capturing system, the transverse aberration of the shortest operation wavelength of the visible light of a positive direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as PSTA, which is −0.009 mm. The transverse aberration of the longest operation wavelength of the visible light of a positive direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as PLTA, which is 0.021 mm. The transverse aberration of the shortest operation wavelength of the visible light of the negative direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as NSTA, which is 0.009 mm. The transverse aberration of the longest operation wavelength of the visible light of the negative direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as NLTA, which is −0.024 mm. The transverse aberration of the shortest operation wavelength of the visible light of the sagittal fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as SSTA, which is 0.011 mm. The transverse aberration of the longest operation wavelength of the visible light of the sagittal fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as SLTA, which is 0.011 mm.” paragraph 0162), and |TDT|<100% (“TDT=1.9874%” paragraph 0158).

	Consider claim 6, and as applied to claim 1 above, Chang et al. further teaches a maximum effective half diameter of any surface of any one of the seven lenses is denoted as EHD, an outline curve starting from the intersection point of the optical axis and any surface of any one of the seven lenses, travelling along an outline of the surface, and ending at a point which is defined as the maximum effective half diameter, has an outline curve length denoted as ARS, and a condition as follows is satisfied: 0.9≤ARS/EHD≤2.0 (“a maximum effective half diameter of any surface of any one of the eight lenses is denoted as EHD, an outline curve starting from an intersection point of the optical axis and any surface of any one of the eight lenses, travelling along an outline of the surface, and ending at a point which defines the maximum effective half diameter, has an outline curve length denoted as ARS, and a condition as follows is satisfied: 0.9≤ARS/EHD≤2.0” see claim 4 of Chang et al.).

	Consider claim 9, and as applied to claim 1 above, Chang et al. further teaches that the image plane may be a flat surface or a curved surface (“The image plane of the optical image capturing system of the present invention may be a plane or a curved surface based on the design requirement.” paragraph 0107).

	Consider claim 10, Chang et al. teaches:
	An optical image capturing system, from an object side to an image side (“optical image capturing system, from an object side to an image side”, paragraph 0044), comprising: 
	a first lens (“a first lens”, paragraph 0044) with positive refractive power (“At least one of the eight lenses has positive refractive power.” paragraph 0044); 
	a second lens (“a second lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a third lens (“a third lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a fourth lens (“a fourth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a fifth lens (“a fifth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a sixth lens (“a sixth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a seventh lens (“a seventh lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); and 
	an image plane (“a first image plane and a second image plane”, paragraph 0044); 
	wherein the optical image capturing system comprises seven lenses with refractive power (“All of the eight lenses have refractive power”, paragraph 0044), at least one of the seven lenses is made of glass materials (“In the optical image capturing system provided by the present invention, the lens may be made of glass”, paragraph 0102), the optical image capturing system has a maximum image height HOI on the image plane perpendicular to an optical axis (“The optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the image plane.” paragraph 0044); 
	wherein among at least two of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens, at least one inflection point is present on at least one surface of each of the at least two lenses (For instance, at least one inflection point is present on an object-side surface of each of the first lens and the second lens, paragraphs 0111 and 0116.); 
	wherein at least one of the first lens, the second lens and the third lens has positive refractive power (“At least one of the eight lenses has positive refractive power.” paragraph 0044), at least one of the fourth lens, the fifth lens, the sixth lens, and the seventh lens has positive refractive power (“At least one of the eight lenses has positive refractive power.” paragraph 0044), a focal length of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens is denoted as f1, f2, f3, f4, f5, f6 and f7 respectively (“The focal lengths of the eight lenses are denoted as f1, f2, f3, f4, f5, f6, f7 and f8 respectively.” paragraph 0044), a focal length of the optical image capturing system is denoted as f (“The focal length of the optical image capturing system is denoted as f.” paragraph 0044), an entrance pupil diameter of the optical image capturing system is denoted as HEP (“The entrance pupil diameter of the optical image capturing system is denoted as HEP.”, paragraph 0044), a distance on the optical axis from an object-side surface of the first lens to the image plane is denoted as HOS (“The distance on the optical axis from an object-side surface of the first lens to the first image plane is denoted as HOS.” paragraph 0044), a distance on the optical axis from the object-side surface of the first lens to an image side surface of the seventh lens is denoted as InTL (The optical image capturing system necessarily has a distance from an object-side surface of the first lens to an image side surface of the seventh lens.), half of a maximum angle of view of the optical image capturing system is denoted as HAF (“The half of a maximum angle of view of the optical image capturing system is denoted as HAF.” paragraph 0044), an outline curve starting from an intersection point of the optical axis and any surface of any one of the seven lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE (“The outline curve starting from an intersection point of the optical axis and any surface of any one of the eight lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of ½ entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE.” paragraph 0044), and conditions as follows are satisfied. 1.0≤f/HEP≤10, 0 deg<HAF≤60 deg, 0.5≤HOS/HOI≤1.8, and 0.9 ≤2(ARE/HEP) ≤ 2.0 (“Conditions as follows are satisfied: 1.0≤f/HEP≤10.0, 0 deg<HAF≤150 deg, |FS|≤100 μm, and 0.9≤2(ARE/HEP)≤2.0.” paragraph 0044. “1≤HOS/HOI≤10” paragraph 0082).

	Consider claim 11, and as applied to claim 10 above, Chang et al. further teaches that at least one surface of at least one of the first lens, the second lens, and the third lens has at least one critical point (Chang et al. teaches, “A critical point C is a point on a surface of a specific lens, where a tangent plane to the surface at that point is perpendicular to the optical axis, and the point cannot be an intersection point with the optical axis on that specific surface of the lens.” paragraph 0014.  As shown in figure 1A, the image-side surfaces of the first (110) and third (130) lenses contain such points.).

	Consider claim 12, and as applied to claim 10 above, Chang et al. further teaches that the first lens has a convex object-side surface on the optical axis (“An object-side surface 112 of the first lens 110 is a convex surface”, paragraph 0110), and the second lens has a convex image-side surface on the optical axis (“An object-side surface 122 of the second lens 120 is a convex surface and an image-side surface 124 of the second lens 120 is a convex surface”, paragraph 0115).

	Consider claim 13, and as applied to claim 10 above, Chang et al. further teaches a maximum effective half diameter of any surface of any one of the seven lenses is denoted as EHD, an outline curve starting from the intersection point of the optical axis and any surface of any one of the seven lenses, travelling along an outline of the surface, and ending at a point which is defined as the maximum effective half diameter, has an outline curve length denoted as ARS, and a condition as follows is satisfied: 0.9≤ARS/EHD≤2.0 (“a maximum effective half diameter of any surface of any one of the eight lenses is denoted as EHD, an outline curve starting from an intersection point of the optical axis and any surface of any one of the eight lenses, travelling along an outline of the surface, and ending at a point which defines the maximum effective half diameter, has an outline curve length denoted as ARS, and a condition as follows is satisfied: 0.9≤ARS/EHD≤2.0” see claim 4 of Chang et al.).

	Consider claim 14, and as applied to claim 10 above, Chang et al. further teaches a transverse aberration of a longest operation wavelength of a positive direction tangential fan of the optical image capturing system passing through an edge of the entrance pupil and incident at a position of 0.7 HOI on the image plane is denoted as PLTA, a transverse aberration of a shortest operation wavelength of the positive direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as PSTA, a transverse aberration of the longest operation wavelength of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NLTA, a transverse aberration of the shortest operation wavelength of the negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NSTA, a transverse aberration of the longest operation wavelength of a sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SLTA, a transverse aberration of the shortest operation wavelength of the sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SSTA (“A transverse aberration of the longest operation wavelength of visible light of a positive direction tangential fan of the optical image capturing system passing through an edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as PLTA. A transverse aberration of the shortest operation wavelength of visible light of the positive direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as PSTA. A transverse aberration of the longest operation wavelength of visible light of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NLTA. A transverse aberration of the shortest operation wavelength of visible light of a negative direction tangential fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as NSTA. A transverse aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SLTA. A transverse aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the edge of the entrance pupil and incident at the position of 0.7 HOI on the image plane is denoted as SSTA.” paragraph 0041), and conditions as follows are satisfied: PLTA≤100µm, PSTA≤100µm, NLTA≤100µm, NSTA≤100µm, SLTA≤100µm, SSTA≤100µm (“In the first embodiment of the optical image capturing system, the transverse aberration of the shortest operation wavelength of the visible light of a positive direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as PSTA, which is −0.009 mm. The transverse aberration of the longest operation wavelength of the visible light of a positive direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as PLTA, which is 0.021 mm. The transverse aberration of the shortest operation wavelength of the visible light of the negative direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as NSTA, which is 0.009 mm. The transverse aberration of the longest operation wavelength of the visible light of the negative direction tangential fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as NLTA, which is −0.024 mm. The transverse aberration of the shortest operation wavelength of the visible light of the sagittal fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as SSTA, which is 0.011 mm. The transverse aberration of the longest operation wavelength of the visible light of the sagittal fan passing through the edge of aperture and striking at the position of 0.7 field of view on the image plane is denoted as SLTA, which is 0.011 mm.” paragraph 0162).

	Consider claim 15, and as applied to claim 10 above, Chang et al. further teaches that a distance between the first lens and the second lens on the optical axis is denoted as IN12, and a condition as follows is satisfied: 0<IN12/f≤60 (“The distance between the first lens and the second lens on the optical axis is IN12. The following condition is satisfied: IN12/f≤5.0.” paragraph 0086).

	Consider claim 19, and as applied to claim 10 above, Chang et al. further teaches that at least one of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens may be set as a light filtering element capable of filtering wavelengths less than 500 nm (“In the optical image capturing system of the present invention, at least one lens among the first lens, second lens, third lens, fourth lens, fifth lens, sixth lens, seventh lens and eighth lens may further be a light filtering element for light with wavelength of less than 500 nm based on the design requirements.” paragraph 0106).

	Consider claim 20, Chang et al. teaches:
	An optical image capturing system, from an object side to an image side (“optical image capturing system, from an object side to an image side”, paragraph 0044), comprising: 
	an aperture (“the aperture”, paragraph 0084); 
	a first lens (“a first lens”, paragraph 0044) with positive refractive power (“At least one of the eight lenses has positive refractive power.” paragraph 0044), the first lens being made of glass materials (“In the optical image capturing system provided by the present invention, the lens may be made of glass”, paragraph 0102); 
	a second lens (“a second lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a third lens (“a third lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a fourth lens (“a fourth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a fifth lens (“a fifth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a sixth lens (“a sixth lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); 
	a seventh lens (“a seventh lens”, paragraph 0044) with refractive power (“All of the eight lenses have refractive power”, paragraph 0044); and 
	an image plane (“a first image plane and a second image plane”, paragraph 0044); 
	wherein a distance from the aperture to the image plane on the optical axis is defined as InS (“The distance from the foregoing aperture to the image plane is InS.” paragraph 0084), the optical image capturing system comprises seven lenses with refractive power (“All of the eight lenses have refractive power”, paragraph 0044), the optical image capturing system has a maximum image height HOI on the image plane perpendicular to an optical axis (“The optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the image plane.” paragraph 0044), at least one of the first lens, the second lens and the third lens has positive refractive power (“At least one of the eight lenses has positive refractive power.” paragraph 0044), at least one of the fourth lens, the fifth lens, the sixth lens, and the seventh lens has positive refractive power (“At least one of the eight lenses has positive refractive power.” paragraph 0044); wherein among at least two of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens, at least one inflection point is present on at least one surface of each of the at least two lenses (For instance, at least one inflection point is present on an object-side surface of each of the first lens and the second lens, paragraphs 0111 and 0116.); wherein a focal length of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens is denoted as f1, f2, f3, f4, f5, f6 and f7 respectively (“The focal lengths of the eight lenses are denoted as f1, f2, f3, f4, f5, f6, f7 and f8 respectively.” paragraph 0044), a focal length of the optical image capturing system is denoted as f (“The focal length of the optical image capturing system is denoted as f.” paragraph 0044), an entrance pupil diameter of the optical image capturing system is denoted as HEP (“The entrance pupil diameter of the optical image capturing system is denoted as HEP.”, paragraph 0044), a distance on the optical axis from an object-side surface of the first lens to the image plane is denoted as HOS (“The distance on the optical axis from an object-side surface of the first lens to the first image plane is denoted as HOS.” paragraph 0044), a distance on the optical axis from the object-side surface of the first lens to an image side surface of the seventh lens is denoted as InTL (The optical image capturing system necessarily has a distance from an object-side surface of the first lens to an image side surface of the seventh lens.), half of a maximum angle of view of the optical image capturing system is denoted as HAF (“The half of a maximum angle of view of the optical image capturing system is denoted as HAF.” paragraph 0044), an outline curve starting from an intersection point of the optical axis and any surface of any one of the seven lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE (“The outline curve starting from an intersection point of the optical axis and any surface of any one of the eight lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of ½ entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE.” paragraph 0044), and conditions as follows are satisfied. 1.0≤f/HEP≤10, 0 deg<HAF≤100 deg, 0.55≤HOS/HOI≤1.6, 0.9≤InS/HOS≤1.1, and 0.9≤2(ARE/HEP) ≤2.0 (“Conditions as follows are satisfied: 1.0≤f/HEP≤10.0, 0 deg<HAF≤150 deg, |FS|≤100 μm, and 0.9≤2(ARE/HEP)≤2.0.” paragraph 0044. “1≤HOS/HOI≤10” paragraph 0082, “0.2≤InS/HOS≤1.5”, paragraph 0084).

	Consider claim 21, and as applied to claim 20 above, Chang et al. further teaches that at least one surface of at least one of the first lens, the second lens, and the third lens has at least one critical point (Chang et al. teaches, “A critical point C is a point on a surface of a specific lens, where a tangent plane to the surface at that point is perpendicular to the optical axis, and the point cannot be an intersection point with the optical axis on that specific surface of the lens.” paragraph 0014.  As shown in figure 1A, the image-side surfaces of the first (110) and third (130) lenses contain such points.), the first lens has a convex object-side surface on the optical axis (“An object-side surface 112 of the first lens 110 is a convex surface”, paragraph 0110), and the second lens has a convex image-side surface on the optical axis (“An object-side surface 122 of the second lens 120 is a convex surface and an image-side surface 124 of the second lens 120 is a convex surface”, paragraph 0115).

	Consider claim 22, and as applied to claim 20 above, Chang et al. further teaches that a condition as follows is satisfied: HOI≥5 mm (e.g. 7.5mm, paragraph 0146).

	Consider claim 25, and as applied to claim 20 above, Chang et al. further teaches that an image sensing device (“image sensing device”, paragraph 0082) and a driving module (“driving module”, paragraph 0105), wherein the image sensing device is configured at the image plane (“disposed on an image plane”, paragraph 0082), and the driving module may be coupled with the seven lenses so as to displace the seven lenses (see paragraph 0105).

Allowable Subject Matter
Claims 7, 8, 16-18, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that an outline curve starting from an intersection point of the optical axis and an object-side surface of the seventh lens, travelling along an outline of the object-side surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE71; an outline curve starting from an intersection point of the optical axis and the image-side surface of the seventh lens, travelling along an outline of the image-side surface, and ending at a coordinate point on the surface that has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE72; a central thickness of the seventh lens on the optical axis is denoted as TP7, and conditions as follows are satisfied: 0.05≤ARE71/TP7≤35, and 0.05≤ARE72/TP7≤35, in combination with the other elements recited in parent claim 1.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that an outline curve starting from an intersection point of the optical axis and an object-side surface of the sixth lens, travelling along an outline of the object-side surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE61; an outline curve starting from an intersection point of the optical axis and the image-side surface of the sixth lens, travelling along an outline of the image-side surface, and ending at a coordinate point on the surface that has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE62; a central thickness of the sixth lens on the optical axis is denoted as TP6, and conditions as follows are satisfied: 0.05≤ARE61/TP6≤35, and 0.05≤ARE62/TP6≤35, in combination with the other elements recited in parent claim 1.

	Consider claim 16, and as applied to claim 10 above, Chang et al. further teaches that a distance between the sixth lens and the seventh lens on the optical axis is denoted as IN67 (“The distance between the sixth lens 160 and the seventh lens 170 on the optical axis is IN67.” paragraph 0152).
	However, the prior art of record does not teach nor reasonably suggest that a condition as follows is satisfied: 0<IN67/f≤5, in combination with the other elements recited in parent claim 10.

	Consider claim 17, and as applied to claim 10 above, Chang et al. further teaches that a distance between the sixth lens and the seventh lens on the optical axis is denoted as IN67 (“The distance between the sixth lens 160 and the seventh lens 170 on the optical axis is IN67.” paragraph 0152).
	However, the prior art of record does not teach nor reasonably suggest that a central thickness of the sixth lens and a central thickness of the seventh lens on the optical axis is denoted as TP6 and TP7 respectively, and a condition as follows is satisfied: 0.1≤(TP7+IN67)/TP6≤50., in combination with the other elements recited in parent claim 10.

	Consider claim 18, the prior art of record does not explicitly teach that a distance between the first lens and the second lens on the optical axis is denoted as IN12, a central thickness of the first lens and a central thickness of the second lens on the optical axis is denoted as TP1 and TP2 respectively, and a condition as follows is satisfied: 0.1≤(TP1+IN12)/TP2≤50, in combination with the other elements recited in parent claim 10.

	Consider claim 23, the prior art of record does not teach nor reasonably suggest that an outline curve starting from an intersection point of the optical axis and an object-side surface of the seventh lens, travelling along an outline of the object-side surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE71; an outline curve starting from an intersection point of the optical axis and the image-side surface of the seventh lens, travelling along an outline of the image-side surface, and ending at a coordinate point on the surface that has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE72; a central thickness of the seventh lens on the optical axis is denoted as TP7, and conditions as follows are satisfied: 0.05≤ARE71/TP7≤35, and 0.05≤ARE72/TP7≤35, in combination with the other elements recited in parent claim 20.

	Consider claim 24, the prior art of record does not teach nor reasonably suggest that an outline curve starting from an intersection point of the optical axis and an object-side surface of the sixth lens, travelling along an outline of the object-side surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE61; an outline curve starting from an intersection point of the optical axis and the image-side surface of the sixth lens, travelling along an outline of the image-side surface, and ending at a coordinate point on the surface that has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE62; a central thickness of the sixth lens on the optical axis is denoted as TP6, and conditions as follows are satisfied: 0.05≤ARE61/TP6≤35, and 0.05≤ARE62/TP6≤35, in combination with the other elements recited in parent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chang et al. (US 2019/0033557) teaches “one more optical image capturing system, from an object side to an image side, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, a seventh lens, an eighth lens, a first average image plane and a second average image plane. A first average image plane which is perpendicular to the optical axis is an image plane specifically for visible light. And the first average image plane is disposed at the average position of the defocusing positions, where the values of MTF of visible light at the central field of view, the 0.3 field of view, and the 0.7 field of view of the optical image capturing system are at their respective maximum at the first spatial frequency. A second average image plane which is perpendicular to the optical axis is an image plane specifically for the infrared light. The second average image plane is disposed at the average position of the defocusing positions, where the values of MTF of the infrared light at the central field of view, the 0.3 field of view, and the 0.7 field of view of the optical image capturing system are at their respective maximum at the first spatial frequency. Wherein, the optical image capturing system has eight lenses with refractive power. The optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the first image plane. The first lens has refractive power. The second lens has refractive power. The third lens has refractive power. The fourth lens has refractive power. The fifth lens has refractive power. The sixth lens has refractive power. The seventh lens has refractive power. The eighth lens has refractive power. At least one lens among the first lens to the eighth lens has positive refractive power. The focal lengths of the eight lenses are denoted as f1, f2, f3, f4, f5, ft, f7 and f8 respectively. A focal length of the optical image capturing system is denoted as f. The entrance pupil diameter of the optical image capturing system is denoted as HEP. The distance on the optical axis from the object side of the first lens to the first average image plane is denoted as HOS. A half maximum angle of view of the optical image capturing system is denoted as HAF. The optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the first average image plane. The outline curve starting from an intersection point of the optical axis and any surface of any one of the eight lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of ½ entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE. The distance on the optical axis between the first average image plane and the second average image plane is denoted as AFS. Conditions as follows are satisfied: 1≤f/HEP≤10, 0 deg<HAF≤60 deg, 0.9≤2(ARE/HEP)≤2.0 and |AFS|≤100 μm.” paragraph 0044.
Hsu et al. (US 2021/0018724) teaches an optical image capturing system having seven lenses (see figure 1).
Huang (US 10,845,576) teaches an optical image capturing system having seven lenses (see figure 1A).
Lin et al. (US 2019/0377161) teaches an optical image capturing system having seven lenses (see figure 1).
Kuo et al. (US 2019/0302424) teaches an optical image capturing system having seven lenses (see figure 1).
Chang et al. (US 2018/0196235) teaches an optical image capturing system having seven lenses (see figure 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696